      Case 3:17-cv-00324-JWD-EWD                Document 180       01/24/20 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


                                                  )
MAX GELLER                                        )       CASE NO. 3:17-CV-00324-JJB-EWD
                                                  )
v.                                                )
                                                  )
CITY OF BATON ROUGE, ET AL                        )
                                                  )


     ANSWER TO FOURTH AMENDED, SUPPLEMENTAL AND SUPERSEDING
                     COMPLAINT FOR DAMAGES
                 FOR DEPRIVATION FOR CIVIL RIGHTS

          NOW INTO COURT, through undersigned counsel, comes defendants, Jacob Brown

and Beau Comeaux, who, reserving all defenses available under Rule 12(b) of the Federal Rules

of Civil Procedure, respond to plaintiff’s Civil Rights Complaint as follows:

                                         FIRST DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

          The Complaint fails to join a necessary party under FRCP 19.

          And now, responding to the paragraphs of plaintiff’s Complaint, defendants respond as

follows:

                  UNNUMBERED PARAGRAPHS PRECEDING INTRODUCTION

          The unnumbered paragraphs preceding the “Introduction” appear to assert Plaintiff’s

reasoning or basis for filing the Fourth Amended Complaint which all allegations are specifically

denied.




{01011509 - v1}                                   1
      Case 3:17-cv-00324-JWD-EWD              Document 180       01/24/20 Page 2 of 27




                                      INTRODUCTION

                                                1.

       Denied and denied as calling for multiple legal conclusions.

                                               1A.

       Denied and denied as calling for multiple legal conclusions.

                                               1B.

       Denied.

                                               1C.

       Denied.

                                                2.

       Denied.

                                                3.

       Denied.

                                                4.

       Denied for lack of sufficient formation and as calling for legal conclusions.

                                                5.

       Denied.

                                                6.

       Denied.

                                                7.

       Denied.

                                                8.

       Denied.

{01011509 - v1}                                 2
      Case 3:17-cv-00324-JWD-EWD             Document 180   01/24/20 Page 3 of 27




                                               9.

       Denied.

                                               10.

       Denied for lack of sufficient information.

                                               11.

       Denied.

                                               12.

       Denied.

                                           PARTIES

                                               13.

       Denied.

                       City of Baton Rouge, East Baton Rouge Parish,
                      And Baton Rouge Police Department Defendants

                                               14.

       Denied for lack of sufficient information.

                                              14A.

       Denied for lack of sufficient information.

                                              14B.

       Denied for lack of sufficient information.

                                              14C.

       Denied for lack of sufficient information.

                                               15.

       Denied.


{01011509 - v1}                                 3
      Case 3:17-cv-00324-JWD-EWD             Document 180   01/24/20 Page 4 of 27




                                               16.

       Denied.

                                               17.

       Denied for lack of sufficient information.

                                              17A.

       Denied for lack of sufficient information.

                                              17B.

       Denied for lack of sufficient information.

                                              17C.

       Denied for lack of sufficient information.

                        East Baton Rouge Sheriff’s Office Defendants

                                               18.

       Denied for lack of sufficient information.

                                              18A.

       Denied for lack of sufficient information.

                                               19.

       Denied for lack of sufficient information.

                                              19A.

       Denied for lack of sufficient information.

                                              19B.

       Denied for lack of sufficient information.

                                              19C.

       Denied for lack of sufficient information.

{01011509 - v1}                                 4
      Case 3:17-cv-00324-JWD-EWD             Document 180   01/24/20 Page 5 of 27




                                              19D.

       Denied for lack of sufficient information.

                                              19E.

       Denied for lack of sufficient information.

                                               20.

       Denied.

                                              20A.

       Denied.

                                               21.

       Denied for lack of sufficient information.

                                               22.

       Denied as calling for a legal conclusion.

                                               23.

       Denied as calling for a legal conclusion.

                                               24.

       Denied as calling for a legal conclusion.

                                               25.

       Denied for lack of sufficient information.

                                               26.

       Denied.

                                               27.

       Denied.



{01011509 - v1}                                    5
      Case 3:17-cv-00324-JWD-EWD              Document 180       01/24/20 Page 6 of 27




                                               28.

       Denied.

                                               29.

       Denied as calling for a legal conclusion.

                                                30.

       Denied as calling for a legal conclusion.

                                              30A.

       Denied for lack of sufficient information.

                                               31.

       Denied for lack of sufficient information.

                                              31A.

       Denied for lack of sufficient information.

                                              31B.

       Denied for lack of sufficient information.

                                              31C.

       Denied for lack of sufficient information.

                                              31D.

       Denied for lack of sufficient information.

                                              31E.

       Denied for lack of sufficient information.

                                Insurance Company Defendant

                                               32.

       Denied for lack of sufficient information and as calling for a legal conclusion.

{01011509 - v1}                                    6
      Case 3:17-cv-00324-JWD-EWD             Document 180    01/24/20 Page 7 of 27




                              Louisiana State Police Defendants

                                               33.

       Denied.

                                               34.

       Denied.

                                               35.

       [Paragraph Intentionally Left Blank therefore no response is required by these

defendants.]

                                              35A.

       Denied.

                                               36.

       [Paragraph Intentionally Left Blank therefore no response is required by these

defendants.]

                               JURISDICTION AND VENUE

                                               37.

       Denied as calling for a legal conclusion.

                                               38.

       Denied as calling for a legal conclusion.

                                 STATEMENT OF FACTS

                                               39.

       Denied for lack of sufficient information.

                                              39A.

       Denied.

{01011509 - v1}                                    7
      Case 3:17-cv-00324-JWD-EWD             Document 180   01/24/20 Page 8 of 27




                                              39B.

       Denied.

                                              39C.

       Denied for lack of sufficient information.

                                              39D.

       Denied for lack of sufficient information.

                                              39E.

       Denied for lack of sufficient information.

                                              39F.

       Denied for lack of sufficient information.

                                              39G.

       Denied for lack of sufficient information.

                                              39H.

       Denied for lack of sufficient information.

                                              39I.

       Denied for lack of sufficient information.

                                               40.

       Denied.

                                               41.

       Denied for lack of sufficient information.

                                              41A.

       Denied for lack of sufficient information.



{01011509 - v1}                                 8
      Case 3:17-cv-00324-JWD-EWD             Document 180   01/24/20 Page 9 of 27




                                               42.

       Denied for lack of sufficient information.

                                              42A.

       Denied for lack of sufficient information.

                                              42B.

       Denied for lack of sufficient information.

                                               43.

       Denied for lack of sufficient information.

                                               44.

       Denied for lack of sufficient information.

                                               45.

       Denied.

                                              45A.

       Denied for lack of sufficient information.

                                              45B.

       Denied for lack of sufficient information.

                                               46.

       Denied.

                                              46A.

       Denied for lack of sufficient information.

                                              46B.

       Denied for lack of sufficient information.



{01011509 - v1}                                 9
     Case 3:17-cv-00324-JWD-EWD              Document 180   01/24/20 Page 10 of 27




                                              46C.

       Denied for lack of sufficient information.

                                               47.

       Denied.

                                               48.

       Denied.

                                               49.

       Denied.

                                               50.

       Denied.

                                               51.

       Denied.

                                               52.

       Denied.

                                               53.

       Denied for lack of sufficient information.

                                               54.

       [Paragraph Intentionally Left Blank therefore no response is required by these

defendants.]

                                                55.

       Denied for lack of sufficient information.

                                                56.

       Denied.

{01011509 - v1}                                10
     Case 3:17-cv-00324-JWD-EWD              Document 180   01/24/20 Page 11 of 27




                                               57.

       Denied.

                                               58.

       Denied.

                                               59.

       Denied.

                                              59A.

       Denied for lack of sufficient information.

                                               60.

       Denied.

                                               61.

       Denied.

                                               62.

       Denied.

                                               63.

       Denied.

                                               64.

       Denied for lack of sufficient information.

                                               65.

       Denied for lack of sufficient information.

                                               66.

       Denied for lack of sufficient information.



{01011509 - v1}                                11
     Case 3:17-cv-00324-JWD-EWD              Document 180   01/24/20 Page 12 of 27




                                               67.

       Denied for lack of sufficient information.

                                               68.

       Denied for lack of sufficient information.

                                               69.

       Denied for lack of sufficient information.

                                               70.

       Denied for lack of sufficient information.

                                               71.

       Denied.

                                               72.

       Denied for lack of sufficient information.

                                              72A.

       Denied for lack of sufficient information.

                                              72B.

       Denied for lack of sufficient information.

                                              72C.

       Denied for lack of sufficient information.

                                              72D.

       Denied for lack of sufficient information.

                                              72E.

       Denied for lack of sufficient information.



{01011509 - v1}                                12
     Case 3:17-cv-00324-JWD-EWD              Document 180   01/24/20 Page 13 of 27




                                              72F.

       Denied for lack of sufficient information.

                                               73.

       Denied for lack of sufficient information.

                                               74.

       Denied for lack of sufficient information.

                                               75.

       Denied.

                                               76.

       Denied for lack of sufficient information.

                                               77.

       Denied for lack of sufficient information.

                                               78.

       Denied for lack of sufficient information.

                                               79.

       Denied.

                                               80.

       Denied.

                                               81.

       Denied.

                                              82.

       Denied.



{01011509 - v1}                                13
     Case 3:17-cv-00324-JWD-EWD             Document 180      01/24/20 Page 14 of 27




                                             83.

       Denied.

                                   CAUSES OF ACTION

                                           Count 1

   Deprivation of Civil Rights Under Color of Law in Violation of the First Amendment,
         Fourth Amendment, Eighth Amendment, Fourteenth Amendment and
                                  47 U.S.C. Section 1983

                                              84.

       Denied.

                                              85.

       Denied.

                                              86.

       Denied.

                                              87.

       Denied.

                                              88.

       Denied.

                                              89.

       Denied.

                                              90.

       The cited Supreme Court jurisprudence speaks for itself.

                                              91.

       Denied.



{01011509 - v1}                               14
     Case 3:17-cv-00324-JWD-EWD        Document 180    01/24/20 Page 15 of 27




                                         92.

       Denied.

                                         93.

       Denied.

                                         94.

       Denied.

                                         95.

       Denied.

                                         96.

       Denied.

                                         97.

       Denied.

                                         98.

       Denied.

                                         99.

       Denied.

                                        100.

       Denied.

                                        101.

       Denied.

                                        102.

       [Paragraph Intentionally Left Blank therefore no response is required by these

defendants.]

{01011509 - v1}                          15
     Case 3:17-cv-00324-JWD-EWD              Document 180       01/24/20 Page 16 of 27




                                               103.

       Denied.

                                               104.

       Denied.

                                               105.

       Denied.

                                               106.

       Denied.

                                             Count 2

                  Conspiracy to Deprive Plaintiff of Civil Rights in Violation of
                                   42 U.S.C. Section 1985(3)

                                               107.

       Denied.

                                              107A.

       Denied.

                                              107B.

       Denied.

                                               108.

       Denied.

                                               109.

       Denied.

                                               110.

       Denied.


{01011509 - v1}                                 16
     Case 3:17-cv-00324-JWD-EWD               Document 180     01/24/20 Page 17 of 27




                                               111.

       Denied.

                                               112.

       Denied.

                                               113.

       Denied.

                                               114.

       Denied.

                                               115.

       Denied.

                                              115A.

       Denied.

                                              Count 3

      Neglecting to Prevent Deprivation of Civil Rights Under 42 U.S.C. Section 1986

                                               116.

       The cited statute speaks for itself.

                                               117.

       Denied.

                                               118.

       Denied.

                                              118A.

       Denied and denied as calling for multiple legal conclusions.



{01011509 - v1}                                 17
     Case 3:17-cv-00324-JWD-EWD              Document 180   01/24/20 Page 18 of 27




                                               119.

       Denied.

                                               120.

       Denied.

                                               121.

       Denied.

                                             Count 4

            Arrest Without Probable Cause in Violation of Fourth Amendment

                                               122.

       The cited jurisprudence speaks for itself.

                                               123.

       Denied for lack of sufficient information.

                                               124.

       Denied.

                                               125.

       Denied.

                                               126.

       Denied.

                                               127.

       Denied.

                                               128.

       Denied.



{01011509 - v1}                                 18
     Case 3:17-cv-00324-JWD-EWD          Document 180     01/24/20 Page 19 of 27




                                         Count 5

                        Violation of First Amendment Rights and
        Retaliation Against Exercise of Rights to Freedom of Speech and Assembly

                                           129.

       Denied.

                                           130.

       Denied.

                                           131.

       Denied.

                                           132.

       Denied.

                                           133.

       Denied.

                                         Count 6

                  Denial of Medical Care in Violation of Eight Amendment

                                           134.

       Denied.

                                           135.

       Denied.

                                           136.

       Denied.

                                           137.

       Denied.


{01011509 - v1}                             19
     Case 3:17-cv-00324-JWD-EWD              Document 180      01/24/20 Page 20 of 27




                                               138.

       Denied.

                                             Count 7

                  Claim for Punitive Damages Under 42 U.S.C. Section 1983

                                               139.

       Denied.

                                               140.

       Denied.

                                               141.

       Denied.

                                               142.

       Denied.

                                               143.

       Denied.

                                               144.

       Denied.

                                               145.

       Denied and denied as calling for multiple legal conclusions.

                                             Count 8

                      Defendant is Not Entitled to Qualified Immunity

                                               146.

       The cited jurisprudence speaks for itself.



{01011509 - v1}                                 20
     Case 3:17-cv-00324-JWD-EWD              Document 180      01/24/20 Page 21 of 27




                                               147.

       The cited jurisprudence speaks for itself.

                                               148.

       The cited jurisprudence speaks for itself.

                                               149.

       Denied.

                                               150.

       Denied.

                                             Count 9

       Attorneys’ Fees for Deprivation of Civil Rights Under 42 U.S.C. Section 1988

                                               151.

       Denied.

                                              151A.

       Denied and denied as calling for multiple legal conclusions.

                                            Count 10

                    Claim for False Imprisonment Under Louisiana Law

                                               152.

       The cited jurisprudence speaks for itself.

                                               153.

       Denied.

                                            Count 11

                   Claim for Malicious Prosecution Under Louisiana Law



{01011509 - v1}                                 21
     Case 3:17-cv-00324-JWD-EWD              Document 180   01/24/20 Page 22 of 27




                                               154.

       Denied.

                                            Count 12

                    Claim for Assault and Battery Under Louisiana Law

                                               155.

       Denied.

                                              155A.

       Denied.

                                               156.

       The cited jurisprudence speaks for itself.

                                               157.

       Denied.

                                            Count 13

        Claim for Intentional Infliction of Emotional Distress Under Louisiana Law

                                               158.

       Denied.

                                              158A.

       Denied.

                                            Count 14

        Claim for Negligent Infliction of Emotional Distress Under Louisiana Law

                                               159.

       Denied.



{01011509 - v1}                                 22
     Case 3:17-cv-00324-JWD-EWD              Document 180      01/24/20 Page 23 of 27




                                            Count 15

                         Claim for Negligence Under Louisiana Law

                                              160.

       Denied.

                                            Count 16

                     Claim for Vicarious Liability Under Louisiana Law

                                              161.

       Denied as calling for a legal conclusion.

                                              162.

       Denied.

                                             162A.

       Denied and denied as calling for multiple legal conclusions.

                                              162B.

       Denied and denied as calling for multiple legal conclusions.

                                             162C.

       Denied and denied as calling for legal conclusion.

                                             162D.

       Denied and denied as calling for multiple legal conclusions.

                                            Count 17

        Claim for Failure to Train and Supervise Employees Under Louisiana Law

                                              163.

       Denied.



{01011509 - v1}                                23
      Case 3:17-cv-00324-JWD-EWD             Document 180     01/24/20 Page 24 of 27




                                             Count 18

                             Direct Action Claim Against Insurer

                                               164.

       Denied as calling for a legal conclusion.

                       EQUITABLE AND DECLARATORY RELIEF

                                              165.

       Defendants deny that plaintiff is entitled to any of the equitable and declaratory relief

claimed.

                                          DAMAGES

                                              166.

       Defendants deny that plaintiff is entitled to recovery of any damages, of any sort, under

any legal theory.

                                              167.

       Denied.

                                              168.

       Denied.

                                              169.

       Denied.

                                              170.

       Denied.

                             FIRST AFFIRMATIVE DEFENSE

       Defendants are entitled to absolute immunity.



{01011509 - v1}                                24
      Case 3:17-cv-00324-JWD-EWD              Document 180        01/24/20 Page 25 of 27




                             SECOND AFFIRMATIVE DEFENSE

       Defendants re entitled to qualified immunity.

                              THIRD AFFIRMATIVE DEFENSE

       Even were he to prevail, which he should not, plaintiff is not entitled to recover

attorneys’ fees that are unreasonable, excessive, unwarranted, and unrelated to this litigation.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint should be dismissed because defendants are not a proper party to a

declaratory judgment action challenging the constitutionality of statutes.

                               FIFTH AFFIRMATIVE DEFENSE

       Defendants specifically plead all affirmative defenses set forth in Rule 8(c) of the Federal

Rules of Civil Procedure which are applicable to this case and/or any and all other affirmative

defenses and qualified and/or good faith immunities, all of which are pled herein as if copied in

extenso.

                                SIXTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead the limitation, immunities, privileges, and benefits of La.

R.S. 9:2800, La. R.S. 9:2792.4, La. R.S. 9:2798.1, La. R.S. 13:5101, La. R.S. 13: 5105, La. R.S.

13:5106, and La. R.S. 13:5112.

                              SEVENTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that, with respect to the complained of actions/inactions

specified in plaintiffs’ complaint, defendants at all times acted in good faith and within the scope

of their judicial authority under applicable law and are thus entitled to good faith and qualified

immunity from suit under both state and federal law.

{01011509 - v1}                                  25
      Case 3:17-cv-00324-JWD-EWD              Document 180        01/24/20 Page 26 of 27




                               EIGHTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that, while carrying out the complained of

actions/inactions specified in plaintiff’s complaint, they at all times acted in accordance and

compliance with applicable local, state, and federal law.

                                NINTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that plaintiff’s claims are subject to applicable statutes of

prescription, peremption, laches, repose, and are otherwise untimely and time-barred.

                                TENTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that plaintiff’s claimed damages were caused solely by

plaintiff’s own legal fault, so as to completely bar any recovery by plaintiff herein.

                             ELEVENTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that plaintiff’s claimed damages, if not caused by

plaintiff’s sole legal fault, alternatively, were caused at least in part by plaintiff’s comparative

fault and contributory negligence, so as to result in a proportionate reduction in any judgment

which plaintiff may ultimately recover.

                            TWELFTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that plaintiff’s damages were caused by the legal fault of

third parties over whom defendants exercised no supervision or control nor whom defendants

employed, such that said legal fault cannot be imputed to defendants.

                       THIRTEENTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead that plaintiff has failed to mitigate his damages.




{01011509 - v1}                                  26
      Case 3:17-cv-00324-JWD-EWD              Document 180         01/24/20 Page 27 of 27




                        FOURTEENTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead the “fellow officer” rule.

                                   JURY TRIAL REQUEST

       Defendants are entitled to and continue to request a jury trial on all issues.

       WHEREFORE, defendants pray that this answer be deemed good and sufficient and

that after due proceedings are had there be judgment rendered in their favor, dismissing

plaintiff’s complaint with prejudice, at plaintiff’s cost and for all general and equitable relief.

Defendants further pray for trial by jury and relief necessary and equitable under the

circumstances.


                                              Respectfully submitted,

                                              BURGLASS & TANKERSLEY, LLC

                                              /s/ Erika M. Cunningham                  _
                                              Dennis J. Phayer (#10408)
                                              dphayer@burglass.com
                                              Erika M. Cunningham (#31890)
                                              ecunningham@burglass.com
                                              5213 Airline Drive
                                              Metairie, Louisiana 70001-5602
                                              Direct Dial Phone: (504) 836-0403
                                              Telefax: (504) 287-0443
                                              Attorneys for Defendants, Jacob Brown and Beau
                                              Comeaux



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of January, 2020, a copy of the foregoing pleading
has been forwarded to all counsel of record via CM/ECF filing through the United States District
Court system, email and/or United States Mail.

                                              /s/Erika M. Cunningham_________________



{01011509 - v1}                                  27
